DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the amendment received 11/30/2022. 
Acknowledgement is made to the amendment of claims 1, 10-11, 16, and 22.
Acknowledgement is made to the cancellation of claims 12-15 and 21. 
Any claims listed above as cancelled have sufficiently overcome any rejections set forth in any of the prior office actions.
Claims 1-11, 16-20, and 22 are pending. A complete action on the merits appears below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0239913 A1 to Schlottmann et al. (herein after “Schlottmann”) in view of U.S. Patent Publication No. 2017/0189097 A1 to Viswanathan et al. (herein after “Viswanathan”), U.S. Patent Publication No. 2011/031578 A1 to Muniz-Medina et al. (herein after “Muniz-Medina”) and U.S. Patent Publication 2019/0038305 A1 to Smith et al. (herein after “Smith”).
Regarding claim 1, Schlottmann teaches a system for mechanical cutting and radiofrequency (RF) treatment of tissue (¶Abstract, [0003]), said system comprising: 
a probe couplable to a handpiece that includes a motor drive (Fig. 1; surgical shaving instrument 1 comprises a body 2 in which is located a drive unit and control means), the probe including: 
(a) an elongated sleeve (Fig. 1; hollow elongate shaft 4) having a longitudinal axis, a proximal end and a distal end; 
(b) a cutting member (Fig. 3; tip portion 18) formed of a dielectric material (¶[0027]) mounted on the distal end of the elongated sleeve, the cutting member rotatable relative to the handpiece around the longitudinal axis of the elongated sleeve (¶[0002]); and 
(c) a metal electrode (Fig. 3; electrode 34) attached to a surface of the cutting member and configured to deliver RF current (¶[0003]); and 
an RF power supply configured to generate current and to be connected to the metal electrode to deliver the current to the tissue (¶[0024]), 
wherein the cutting member includes a cutting window (Fig. 3; aperture 26), the cutting window including a first side with a first cutting edge formed in the dielectric material and a second side with a second cutting edge formed in the dielectric material, 
wherein the metal electrode is absent from both the first side and the second side of the cutting window (¶[0024]).
However, Schlottmann fails to disclose the probe couplable to the handpiece as being specifically detachably couplable. 
Muniz-Medina teaches a surgical tool arrangement having a handpiece coupled to a probe for electrosurgical and mechanical cutting of tissue (¶Abstract). The handpiece configured for selectively attaching to and supporting the functionality of, multiple surgical tools or instruments, such as a combined electrosurgical and mechanical cutting instrument, a surgical cutter or shaver, and an electrosurgical instrument or probe (¶[0044]).
Muniz-Medina further teaches the probe couplable to the handpiece as being specifically detachably couplable (¶[0044]). 
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Muniz-Medina into the device of Schlottmann to produce a handheld electrosurgical device which may operate a number of different surgical tools, allowing for a larger variety of surgical applications. 
Schlottmann further fails to teach the generated current having a pulsed RF waveform, wherein said pulsed RF waveform reduces a thermal stress on the dielectric material at the interface of the metal electrode and the dielectric material.  
Viswanathan teaches an ablation system including an ablation device and a pulse waveform generator coupled to the ablation device (¶Abstract). The ablation device includes at least one electrode configured for ablation pulse delivery to tissue during use (¶[0004]). The generation of pulsed electric fields for tissue therapeutics are known as having a variety of uses such as providing irreversible electroporation leading to necrosis and/or apoptosis (¶[0002]- [0003]). The taught pulsed waveforms for electroporation energy delivery are discussed as enhancing the safety, efficiency, and effectiveness of the energy delivered for creating ablative lesions (¶[0038]- [0039]).
Viswanathan further teaches the generated current having a pulsed RF waveform (Fig. 2-3; pulsed waveforms for the purpose of generating irreversible electroporation are shown), wherein said pulsed RF waveform reduces a thermal stress on the dielectric material at the interface of the metal electrode and the dielectric material (¶[0041]- [0043] discuss the utilized pulsed waveform as being suitable for ablative procedures without the occurrence of dielectric breakdown of the ablation catheter).  
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Viswanathan into the device of Schlottmann to provide a safe, efficient, and effective manner of creating ablative lesions (¶[0038]- [0039]).
Schlottmann further fails to teach the cutting window’s first side useable to mechanically cut soft tissue at the treatment site while rotating the cutting member in a first rotational direction, and the second side useable to mechanically cut bone at the treatment site while rotating the cutting member in a second rotational direction.
Smith teaches a surgical tool including a handpiece and a surgical accessory which detachably connects to the handpiece (¶Abstract). The surgical accessory having a cutting head configured to be optimized for removing both soft and hard tissue (¶[0002]).
Smith further teaches the surgical accessory having a cutting window, the cutting window’s first side useable to mechanically cut soft tissue at the treatment site while rotating the cutting member in a first rotational direction, and the second side useable to mechanically cut bone at the treatment site while rotating the cutting member in a second rotational direction (¶[0005]; [0123]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings multiple mechanical cutting treatments of Smith into the device of Schlottmann to provide optimized cutting for different types of tissue (¶[0002]). 
Regarding claim 2, Viswanathan further teaches (¶[0042]) the pulsed RF waveform has an OFF interval in a range from 20 µs to 100 µs.  
Regarding claim 3, Viswanathan further teaches (¶[0042]) the pulsed RF waveform has an ON interval in a range from 40 µs to 60 µs.
Regarding claim 4, Viswanathan further teaches (¶[0042]) the pulsed RF waveform has an OFF interval in a range from 20 µs to 100 µs and an ON interval in a range from 40 µs to 60 µs.  
Regarding claim 10, Schlottmann further teaches the system of claim 1, wherein the cutting member comprises a molded monolith ceramic body (¶Abstract).  
Regarding claim 11, Smith further teaches the system of claim 1, wherein the cutting window is asymmetrical with the first cutting edge including cutting teeth formed in the dielectric material and the second cutting edge including a straight cutting edge absent cutting teeth formed in the dielectric material (¶[0123]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0239913 A1 to Schlottmann et al. (herein after “Schlottmann”) in view of U.S. Patent Publication No. 2017/0189097 A1 to Viswanathan et al. (herein after “Viswanathan”), U.S. Patent Publication No. 2011/031578 A1 to Muniz-Medina et al. (herein after “Muniz-Medina”), U.S. Patent Publication 2019/0038305 A1 to Smith et al. (herein after “Smith”) further in view of U.S. Patent Publication No. 2018/0355489 A1 to Seymour et al. (herein after “Seymour”) and Mishra, V.V., Saha, A. & Agrawal, D.C. Effect of cerium zirconate (Ce2Zr2O7) on microstructure and mechanical properties of Ce-ZTA. Journal of Materials Science 37, 197–202 (2002). https://doi.org/10.1023/A:1013195202808 (Year: 2002); (herein after “Mishra”).
Regarding claim 5, Schlottmann/Viswanathan/Muniz-Medina/Smith teaches the device as substantially claimed in claim 1. 
However, Schlottmann/Viswanathan/Muniz-Medina/Smith fails to teach the dielectric material comprises a ceramic composite having at least 20 wt% of alumina, at least 80 wt% of zirconia and has less than 5 wt% of cerium.  
Seymour teaches a rotor with blades extending radially outward, with a coating of zirconia-toughened alumina. 
Seymour further teaches (Para. [0041]) the dielectric material comprises a ceramic composite having at least 20 wt% of alumina, at least 80 wt% of zirconia. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Seymour into the device of Schlottmann/Viswanathan/Muniz-Medina/Smith as Seymour teaches (Para. [0041]) an increased amount of zirconia by weight provides for a tougher coating material. 
Mishra discusses zirconia toughened alumina with relevance to fracture toughness and strength. 
Mishra further teaches (Section- 2. Experimental) the dielectric material having less than 5 wt% of cerium.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Mishra into the device of Schlottmann/Viswanathan/Muniz-Medina/Smith as Mishra discusses (Section- 2. Experimental) the use of this amount of cerium for the purpose of stabilization of the material during fabrication.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0239913 A1 to Schlottmann et al. (herein after “Schlottmann”) in view of U.S. Patent Publication No. 2017/0189097 A1 to Viswanathan et al. (herein after “Viswanathan”), U.S. Patent Publication No. 2011/031578 A1 to Muniz-Medina et al. (herein after “Muniz-Medina”), U.S. Patent Publication 2019/0038305 A1 to Smith et al. (herein after “Smith”) in view of U.S. Patent Publication No. 2018/0355489 A1 to Seymour et al. (herein after “Seymour”) and Mishra, V.V., Saha, A. & Agrawal, D.C. Effect of cerium zirconate (Ce2Zr2O7) on microstructure and mechanical properties of Ce-ZTA. Journal of Materials Science 37, 197–202 (2002). https://doi.org/10.1023/A:1013195202808 (Year: 2002) ; (herein after “Mishra”), further in view of U.S. Patent No. 7,012,036 to Nawa et al. (herein after “Nawa”).
Regarding claim 6, Schlottmann/Viswanathan/Muniz-Medina/Smith/Seymour/Mishra teaches the device as substantially claimed in claim 5.
However, Schlottmann/Viswanathan/Muniz-Medina/Smith/Seymour/Mishra is silent upon the dielectric material comprises a ceramic composite including alumina and zirconia, wherein the grain shape of the alumina is substantially round with a diameter ranging between 0.5 micron-1.5 microns and the grain shape of the zirconia is substantially round with a diameter ranging between 0.1 micron-1.0 micron.  
Nawa teaches a composite ceramic material having high mechanical strength and toughness. 
Nawa further teaches (Col. 3, Lines 5-20) the dielectric material comprises a ceramic composite including alumina and zirconia, wherein the grain shape of the alumina is substantially round with a diameter ranging between 0.5 micron-1.5 microns and the grain shape of the zirconia is substantially round with a diameter ranging between 0.1 micron-1.0 micron.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Nawa into the device of Schlottmann/Viswanathan/Muniz-Medina/Smith/Seymour/Mishra as Nawa teaches (Col. 2 Line 45- Col. 3 Line 5) this composite material as having desired properties such as mechanical strength, toughness, hardness and wear resistance. 

Claims 7 and 16-20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0239913 A1 to Schlottmann et al. (herein after “Schlottmann”) in view of U.S. Patent Publication No. 2017/0189097 A1 to Viswanathan et al. (herein after “Viswanathan”), U.S. Patent Publication No. 2011/031578 A1 to Muniz-Medina et al. (herein after “Muniz-Medina”), U.S. Patent Publication 2019/0038305 A1 to Smith et al. (herein after “Smith”) in view of U.S. Patent Publication No. 2018/0355489 A1 to Seymour et al. (herein after “Seymour”) and Mishra, V.V., Saha, A. & Agrawal, D.C. Effect of cerium zirconate (Ce2Zr2O7) on microstructure and mechanical properties of Ce-ZTA. Journal of Materials Science 37, 197–202 (2002). https://doi.org/10.1023/A:1013195202808 (Year: 2002) ; (herein after “Mishra”), in view of U.S. Patent No. 7,012,036 to Nawa et al. (herein after “Nawa”), further in view of U.S. Patent Publication No. 2016/0346036 A1 to Orczy-Timko et al. (herein after “Orczy-Timko”).
Regarding claim 7, Schlottmann/Viswanathan/Muniz-Medina/Smith/Seymour/Mishra/Nawa teaches the system of claim 6.
However, Schlottmann/Viswanathan/Muniz-Medina/Seymour/Mishra/Nawa fails to teach the system wherein the ceramic composite has a fracture toughness of at least 10 Mpam12  
Orczy-Timko teaches a medical device for cutting tissue through the use of a rotating window located at the distal portion of a hollow cutting sleeve (¶Abstract). The distal cutting portion being comprised of a ceramic body (¶[0054]).
Orczy-Timko further teaches the ceramic used for cutting as having a fracture toughness of at least 10 Mpam1/2 (Table A; teaches a variety of suitable ceramics having a fracture toughness greater than 10 MPam1/2). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of the fracture toughness of Orczy-Timko into the device of Schlottmann as Orczy-Timko teaches this as being useful to resist fracture (¶[0057]).
Regarding claims 16-20, the recited methods are considered inherent in the ordinary use of the device as taught by the Schlottmann/Viswanathan/Muniz-Medina/Smith/Seymour/Mishra/Orczy-Timko combination.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0239913 A1 to Schlottmann et al. (herein after “Schlottmann”) in view of U.S. Patent Publication No. 2017/0189097 A1 to Viswanathan et al. (herein after “Viswanathan”), U.S. Patent Publication No. 2011/031578 A1 to Muniz-Medina et al. (herein after “Muniz-Medina”), U.S. Patent Publication 2019/0038305 A1 to Smith et al. (herein after “Smith”), U.S. Patent Publication No. 2018/0355489 A1 to Seymour et al. (herein after “Seymour”), Mishra, V.V., Saha, A. & Agrawal, D.C. Effect of cerium zirconate (Ce2Zr2O7) on microstructure and mechanical properties of Ce-ZTA. Journal of Materials Science 37, 197–202 (2002). https://doi.org/10.1023/A:1013195202808 (Year: 2002) ; (herein after “Mishra”), in view of U.S. Patent No. 7,012,036 to Nawa et al. (herein after “Nawa”), U.S. Patent Publication No. 2016/0346036 A1 to Orczy-Timko et al. (herein after “Orczy-Timko”) further in view of European Patent Publication No. 0962213 to Sekino et al. (herein after “Sekino”).
Regarding claim 8, Schlottmann/Viswanathan/Muniz-Medina/Smith/Seymour/Mishra/Nawa/ Orczy-Timko teach the device as substantially claimed in claim 7.
However, Schlottmann/Viswanathan/Muniz-Medina/Smith/Seymour/Mishra/Nawa/Orczy-Timko fails to teach the ceramic composite has a thermal expansion coefficient ranging from 4 to 6 ppm/°C.  
Sekino teaches a porcelain for medical use comprising alumina and zirconia. Sekino further teaches (Abstract) the ceramic composite has a thermal expansion coefficient ranging from 4 to 6 ppm/°C.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date as Sekino discusses this as being a principal structural component of this composite material. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0239913 A1 to Schlottmann et al. (herein after “Schlottmann”) in view of U.S. Patent Publication No. 2017/0189097 A1 to Viswanathan et al. (herein after “Viswanathan”), U.S. Patent Publication No. 2011/031578 A1 to Muniz-Medina et al. (herein after “Muniz-Medina”), U.S. Patent Publication 2019/0038305 A1 to Smith et al. (herein after “Smith”), U.S. Patent Publication No. 2018/0355489 A1 to Seymour et al. (herein after “Seymour”), Mishra, V.V., Saha, A. & Agrawal, D.C. Effect of cerium zirconate (Ce2Zr2O7) on microstructure and mechanical properties of Ce-ZTA. Journal of Materials Science 37, 197–202 (2002). https://doi.org/10.1023/A:1013195202808 (Year: 2002) ; (herein after “Mishra”), U.S. Patent No. 7,012,036 to Nawa et al. (herein after “Nawa”), U.S. Patent Publication No. 2016/0346036 A1 to Orczy-Timko et al. (herein after “Orczy-Timko”), in view of European Patent Publication No. 0962213 to Sekino et al. (herein after “Sekino”) further in view of U.S. Patent No. 5,747,411 to Karrer et al. (herein after “Karrer”).
Regarding claim 9, Schlottmann/Viswanathan/Muniz-Medina/Smith/Seymour/Mishra/Nawa /Orczy-Timko/Sekino teach the device as substantially claimed in claim 8.
However, Schlottmann/Viswanathan/Muniz-Medina/ Seymour/Mishra/Nawa/Sekino fails to teach the ceramic composite having a bulk density ranging from 5 to 7 g/mL.  
Karrer teaches about a variety of catalysts such as those comprised of aluminum oxide and zirconium dioxide. Karrer further teaches (Col. 1, Line 1-10) the ceramic composite having a bulk density ranging from 5 to 7 g/mL.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Karrer into the device of Schlottmann/Viswanathan/Muniz-Medina/ Seymour/Mishra/Nawa/Sekino as Karrer discusses (Col. 1, Line 1-10) this being the value for a composite comprising aluminum oxide and zirconium dioxide, and (Col. 1, Line 35-40) a bulk density such as this providing for desirable traits such as good heat transfer.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0346036 A1 to Orczy-Timko et al. (herein after “Orczy-Timko”)/U.S. Patent Publication No. 2017/0189097 A1 to Viswanathan et al. (herein after “Viswanathan”)/U.S. Patent Publication No. 2011/031578 A1 to Muniz-Medina et al. (herein after “Muniz-Medina”) in view of U.S. Patent Publication No. 2018/0355489 A1 to Seymour et al. (herein after “Seymour”) and Mishra, V.V., Saha, A. & Agrawal, D.C. Effect of cerium zirconate (Ce2Zr2O7) on microstructure and mechanical properties of Ce-ZTA. Journal of Materials Science 37, 197–202 (2002). https://doi.org/10.1023/A:1013195202808 (Year: 2002) ; (herein after “Mishra”).

Regarding claim 22, Schlottmann teaches a system for mechanical cutting and radiofrequency (RF) treatment of tissue (¶Abstract, [0003]), said system comprising: 
a probe couplable to a handpiece that includes a motor drive (Fig. 1; surgical shaving instrument 1 comprises a body 2 in which is located a drive unit and control means), the probe including: 
(a) an elongated sleeve (Fig. 1; hollow elongate shaft 4) having a longitudinal axis, a proximal end and a distal end; 
(b) a cutting member comprising (Fig. 3; tip portion 18) a molded monolith ceramic body mounted on the distal end of the elongated sleeve, the cutting member rotatable relative to the handpiece around the longitudinal axis of the elongated sleeve and including a cutting window (¶[0002], [0024], [0027]),
(c) a metal electrode (Fig. 3; electrode 34) attached to a surface of the cutting member and configured to deliver RF current (¶[0003]), wherein the metal electrode is absent from both the first side and the second side of the cutting window (¶[0024]); and 
an RF power supply configured to generate current to be connected to the metal electrode to deliver the current to the tissue (¶[0024]). 
However, Schlottmann fails to disclose the probe couplable to the handpiece as being specifically detachably couplable. 
Muniz-Medina teaches a surgical tool arrangement having a handpiece coupled to a probe for electrosurgical and mechanical cutting of tissue (¶Abstract). The handpiece configured for selectively attaching to and supporting the functionality of, multiple surgical tools or instruments, such as a combined electrosurgical and mechanical cutting instrument, a surgical cutter or shaver, and an electrosurgical instrument or probe (¶[0044]).
Muniz-Medina further teaches the probe couplable to the handpiece as being specifically detachably couplable (¶[0044]). 
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Muniz-Medina into the device of Schlottmann to produce a handheld electrosurgical device which may operate a number of different surgical tools, allowing for a larger variety of surgical applications. 
Schlottmann further fails to teach the generated current having a pulsed RF waveform, wherein said pulsed RF waveform reduces a thermal stress on the dielectric material at the interface of the metal electrode and the dielectric material.  
Viswanathan teaches an ablation system including an ablation device and a pulse waveform generator coupled to the ablation device (¶Abstract). The ablation device includes at least one electrode configured for ablation pulse delivery to tissue during use (¶[0004]). The generation of pulsed electric fields for tissue therapeutics are known as having a variety of uses such as providing irreversible electroporation leading to necrosis and/or apoptosis (¶[0002]- [0003]). The taught pulsed waveforms for electroporation energy delivery are discussed as enhancing the safety, efficiency, and effectiveness of the energy delivered for creating ablative lesions (¶[0038]- [0039]).
Viswanathan further teaches the generated current having a pulsed RF waveform (Fig. 2-3; pulsed waveforms for the purpose of generating irreversible electroporation are shown), wherein said pulsed RF waveform reduces a thermal stress on the dielectric material at the interface of the metal electrode and the dielectric material (¶[0041]- [0043] discuss the utilized pulsed waveform as being suitable for ablative procedures without the occurrence of dielectric breakdown of the ablation catheter).  
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Viswanathan into the device of Schlottmann to provide a safe, efficient, and effective manner of creating ablative lesions (¶[0038]- [0039]).
Schlottmann further fails to teach the cutting window having asymmetrical sides, the asymmetrical sides including a first side and a second side, the first side including a toothed cutting edge formed in the molded monolith ceramic body, the second side including a straight cutting edge absent cutting teeth formed in the molded monolith ceramic body.
Smith teaches a surgical tool including a handpiece and a surgical accessory which detachably connects to the handpiece (¶Abstract). The surgical accessory having a cutting head configured to be optimized for removing both soft and hard tissue (¶[0002]).
Smith further teaches the cutting window having asymmetrical sides, the asymmetrical sides including a first side and a second side, the first side including a toothed cutting edge formed in the molded monolith ceramic body, the second side including a straight cutting edge absent cutting teeth formed in the molded monolith ceramic body (¶[0005], [0123]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings multiple mechanical cutting treatments of Smith into the device of Schlottmann to provide optimized cutting for different types of tissue (¶[0002]).
However, Orczy-Timko/Viswanathan/Muniz-Medina fails to teach the dielectric material comprises a ceramic composite having at least 20 wt% of alumina, at least 80 wt% of zirconia and has less than 5 wt% of cerium.  
Seymour teaches a rotor with blades extending radially outward, with a coating of zirconia-toughened alumina. 
Seymour further teaches (Para. [0041]) the dielectric material comprises a ceramic composite having at least 20 wt% of alumina, at least 80 wt% of zirconia. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Seymour into the device of Orczy-Timko/Viswanathan/Muniz-Medina as Seymour teaches (Para. [0041]) an increased amount of zirconia by weight provides for a tougher coating material. 
Mishra discusses zirconia toughened alumina with relevance to fracture toughness and strength. 
Mishra further teaches (Section- 2. Experimental) the dielectric material having less than 5 wt% of cerium.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Mishra into the device of Orczy-Timko/Viswanathan/Muniz-Medina as Mishra discusses (Section- 2. Experimental) the use of this amount of cerium for the purpose of stabilization of the material during fabrication.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.
Specifically, applicant’s arguments of the limitations that art not taught by the Orczy-Timko/Viswanathan/Muniz-Medina reference are moot in view of the new rejections under Schlottmann, Viswanathan, Muniz-Medina, and Smith. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/L.R.L./Examiner, Art Unit 3794